DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “shorter printing time” in claim 2 is a relative term which renders the claim indefinite.  The term “printing time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “higher image quality” in claim 2 is a relative term which renders the claim indefinite.  The term “image quality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claims 3-15 are also rejected for incorporating the defects from parent claim 2 by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyogo (US 2007/0188789) and further in view of Miwa (US 20160303848).
With regard to claim 1, Hyogo discloses a liquid discharge apparatus (1), comprising:
a discharge head (273) [Para. 0042] including a plurality of nozzles (280) [Para. 0047];
a head scanning mechanism [carriage; Para. 0042] configured to reciprocatingly move the discharge head in a main scanning direction [Para. 0043];
a conveyer (274) [paper transportation means; Para. 0042/claim 1] configured to convey a recording medium (400) [Para. 0048] in a sub-scanning direction orthogonal to the main scanning direction [Fig. 5]; and
a controller (11) 
wherein the controller is configured to execute, in one pass,
recording processing in which an image is formed on the recording medium by moving the discharge head in the main scanning direction and discharging liquid from the discharge head, [Fig. 6]
setting processing, executed after completion of the recording processing, in which the discharge head is moved from an ending position of the recording processing for the one pass to a starting position of the recording processing for a subsequent pass following the one pass [return pass] by changing a moving direction of the discharge head at a standstill position, and 
conveyance processing (s28) [advancing paper; Fig. 9] in which the recording medium is conveyed in the sub-scanning direction,
Hyogo does not disclose wherein the controller is further configured to: set setting processing time required for the setting processing for the one pass as a first setting time in a case that the subsequent pass is a first state pass, and  set the setting processing time required for the setting processing for the one pass as a second setting time longer than the first setting time in a case that the subsequent pass is a second state pass which is different from the first state pass.
However, Miwa teaches a controller (40) [ CPU; Para. 0061] to set setting processing time required for the setting processing for the one pass as a first setting time in a case that the subsequent pass is a first state pass [Step S12; See Para. 0067-0070; Fig. 6-7]; and set the setting processing time required for the setting processing for the one pass as a second setting time longer than the first setting time in a case that the subsequent pass is a second state pass which is different from the first state pass [Step S23; See Para. 0067-0070; Figs. 6-7].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to set setting processing time required for the setting processing for the one pass as a first setting time in a case that the subsequent pass is a first state pass and, in a case that the subsequent pass is a second state pass which is different form the first state pass respectively in order to improve quality and minimize errors occurring in ink ejection positions.
With regard to claim 16, Hyogo discloses a controlling method for controlling a liquid discharge apparatus (1), comprising:
a discharge head (273) [Para. 0042] including a plurality of nozzles (280) [Para. 0047];
a head scanning mechanism [carriage; Para. 0042] configured to reciprocatingly move the discharge head in a main scanning direction [Para. 0043];
a conveyer (274) [paper transportation means; Para. 0042/claim 1] configured to convey a recording medium (400) [Para. 0048] in a sub-scanning direction orthogonal to the main scanning direction [Fig. 5]; and
a controller (11) wherein the controller is configured to execute, in one pass,
recording processing in which an image is formed on the recording medium by moving the discharge head in the main scanning direction and discharging liquid from the discharge head, [Fig. 6]
setting processing, executed after completion of the recording processing, in which the discharge head is moved from an ending position of the recording processing for the one pass to a starting position of the recording processing for a subsequent pass following the one pass [return pass] by changing a moving direction of the discharge head at a standstill position, and 
conveyance processing (s28) [advancing paper; Fig. 9] in which the recording medium is conveyed in the sub-scanning direction.
Hyogo does not disclose wherein the method further causes the controller to: set setting processing time required for the setting processing for the one pass as a first setting time in a case that the subsequent pass is a first state pass; and set the setting processing time required for the setting processing for the one pass as a second setting time longer than the first setting time in a case that the subsequent pass is a second state pass which is different from the first state pass.
However, Miwa teaches a controller (40) [ CPU; Para. 0061] to set setting processing time required for the setting processing for the one pass as a first setting time in a case that the subsequent pass is a first state pass [Step S12; See Para. 0067-0070; Fig. 6-7]; and set the setting processing time required for the setting processing for the one pass as a second setting time longer than the first setting time in a case that the subsequent pass is a second state pass which is different from the first state pass [Step S23; See Para. 0067-0070; Figs. 6-7].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to set setting processing time required for the setting processing for the one pass as a first setting time in a case that the subsequent pass is a first state pass and, in a case that the subsequent pass is a second state pass which is different form the first state pass respectively in order to improve quality and minimize errors occurring in ink ejection positions.
With regard to claim 17, Hyogo discloses a liquid discharge apparatus (1), comprising:
a discharge head (273) [Para. 0042] including a plurality of nozzles (280) [Para. 0047]; a head scanning mechanism [carriage; Para. 0042] configured to reciprocatingly move the discharge head in a main scanning direction [Para. 0043]; a conveyer (274) [paper transportation means; Para. 0042/claim 1] configured to convey a recording medium (400) [Para. 0048] in a sub-scanning direction orthogonal to the main scanning direction [Fig. 5]; and
a controller (11) wherein the controller is configured to execute, in one pass,
recording processing in which an image is formed on the recording medium by moving the discharge head in the main scanning direction and discharging liquid from the discharge head, [Fig. 6]
setting processing, executed after completion of the recording processing, in which the discharge head is moved from an ending position of the recording processing for the one pass to a starting position of the recording processing for a subsequent pass following the one pass [return pass] by changing a moving direction of the discharge head at a standstill position, and 
conveyance processing (s28) [advancing paper; Fig. 9] in which the recording medium is conveyed in the sub-scanning direction.
Hyogo does not disclose a non-transitory medium storing a program executable by a liquid discharge apparatus and wherein the method further causes the controller to: set setting processing time required for the setting processing for the one pass as a first setting time in a case that the subsequent pass is a first state pass; and set the setting processing time required for the setting processing for the one pass as a second setting time longer than the first setting time in a case that the subsequent pass is a second state pass which is different from the first state pass.
However, Miwa teaches a non-transitory medium storing a program executable by a liquid discharge apparatus [Para. 0139] and a controller (40) [ CPU; Para. 0061] to set setting processing time required for the setting processing for the one pass as a first setting time in a case that the subsequent pass is a first state pass [Step S12; See Para. 0067-0070; Fig. 6-7]; and set the setting processing time required for the setting processing for the one pass as a second setting time longer than the first setting time in a case that the subsequent pass is a second state pass which is different from the first state pass [Step S23; See Para. 0067-0070; Figs. 6-7].


Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hyogo (US 2007/0188789) in view of Miwa (US 2016/0303848) as applied to claim 1 above, and further in view of Ota (US 2007/0052996).
With regard to claim 2, Hyogo’s modified liquid discharge apparatus discloses all the limitations of claim 1, and Miwa also discloses setting the processing time required for the setting processing for the one pass as a first setting time in a case that the subsequent pass is a first state pass [Step S12; See Para. 0067-0070; Fig. 6-7]; and set the setting processing time required for the setting processing for the one pass as a second setting time longer than the first setting time in a case that the subsequent pass is the second state pass [Step S23; See Para. 0067-0070; Figs. 6-7] but does not disclose wherein the liquid discharge apparatus is configured to execute printing in one of a first printing mode and a second printing mode, the first printing mode is a mode in which shorter printing time is required than the second printing mode, the second printing mode is a mode in which higher image quality is required than the first printing mode.
However, Ota teaches the liquid discharge apparatus [Fig. 1] configured to execute printing in one of a first printing mode and a second printing mode [Para. 0026], the first printing mode is a mode in which shorter printing time is required than the second printing mode [time for a print in mode can be shorter than a time for a print in another mode; Para. 0026], the second printing mode is a mode in which higher image quality is required than the first printing mode [image quality of a print in the second print mode can be higher than an image quality of a print in the first pint mode; Para. 0026], the controller [CPU or MPU] is further configured to obtain a printing mode information indication one of the first printing mode and the second printing mode [Para. 0027]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the liquid discharge apparatus of Hyogo with a first and second printing mode with a shorter printer time and a higher image quality, respectively since a printing apparatus can have several print modes for the user to select from to process image processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853